                      2:21-cv-02013-CSB-EIL # 1         Page 1 of 19
                                                                                                E-FILED
                                                    Friday, 22 January, 2021 03:15:37 PM
                                                            Clerk, U.S. District Court, ILCD
                     THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
                                                               21-2013
       v.                                        )       No:
                                                 )
$81,200.00 IN U.S. CURRENCY,                     )
                                                 )
       Defendant.                                )

                         VERIFIED COMPLAINT FOR FORFEITURE

       NOW COMES the Plaintiff, the United States of America, by Richard Kim,

Assistant United States Attorney, and respectfully states as follows:

                                   Nature of the Action

       1.     This is an action in rem to enforce the provisions of 21 U.S.C. § 881(a)(6) for

the forfeiture of $81,200.00 in U.S. currency, which constitutes (1) moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances Act (21

U.S.C. § 801, et seq.); (2) proceeds traceable to such an exchange; (3) moneys, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act; or (4) property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956 (money laundering), and are subject to

forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).




                                             1
                       2:21-cv-02013-CSB-EIL # 1        Page 2 of 19


                                  The Defendants In Rem

       2.      The defendant is $81,200.00 in U.S. currency.

       3.      The defendant is currently in the custody of the United States.

                                  Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.      Pursuant to 28 U.S.C. § 1355(b)(1)(A), this Court has in rem jurisdiction over

the defendant and venue is proper in this district because the facts which give rise to this

forfeiture occurred in Macon County, Illinois.

                                    Basis for Forfeiture

       6.      The defendant is subject to forfeiture pursuant 21 U.S.C. § 881(a)(6) because

it constitutes (1) moneys, negotiable instruments, securities, or other things of value

furnished or intended to be furnished in exchange for a controlled substance in violation

of the Controlled Substances Act (21 U.S.C. § 801, et seq.); (2) proceeds traceable to such

an exchange; (3) moneys, negotiable instruments, and securities used or intended to be

used to facilitate a violation of the Controlled Substances Act; or (4) property involved in

a transaction or attempted transaction in violation of 18 U.S.C. § 1956 (money

laundering).




                                              2
                      2:21-cv-02013-CSB-EIL # 1       Page 3 of 19


                                          Facts

      7.     On July 23, 2020, law enforcement initiated a traffic stop on a silver 2020

Chevrolet Tahoe (Tahoe) traveling eastbound on Interstate 72 at milepost marker 138 in

Decatur, Illinois. Law enforcement approached the Tahoe and asked the driver for her

license and vehicle registration, who was identified as Armonii Aliza Jackson (Jackson)

from Flint, Michigan. The Tahoe was registered to PV Holding Corp., 5721 West 96th

Street, Los Angeles, California (registration number 8NYL366), also known as Avis. The

passenger of the Tahoe, who was reclined in the front seat and not wearing a seatbelt,

provided the Avis rental agreement to law enforcement (later identified as Tiakawa

Leondis-Terrell Pierce (Pierce) from Flint, Michigan). Law enforcement advised Jackson

and Pierce that the Tahoe was stopped for following too closely, and a written warning

would be issued to Jackson.

      8.     Jackson was requested that she come back to the squad car for law

enforcement to complete a written warning. At that time, law enforcement noted that

the Avis rental agreement showed a pick-up/drop off location of 3425 West Bristol

Road Flint, Michigan (located at Bishop International Airport). The Tahoe was rented

on July 14, 2020 and should have been returned to Avis two days prior to the traffic

stop, or on July 21, 2020. The Tahoe was rented by a third party, Jasmine J. Stephen

(Stephen), who was not present during the traffic stop. When Jackson was questioned

about Stephen, Jackson advised that she (Stephen) was Pierce’s “baby momma.”




                                            3
                      2:21-cv-02013-CSB-EIL # 1        Page 4 of 19


       9.     When questioned about their travel plans, Jackson advised that they were

headed home from Texas. Jackson said they had been in Texas a day or two, but then

changed her answer to three days after pausing for a moment. Jackson said the reason

for the trip was “just visiting” Terrell’s family and “believed” it was in Denton, Texas.

At that time, law enforcement noted that Jackson had labored breathing and constantly

looked away when answering questions about their trip and travel plans. When law

enforcement reminded Jackson that she was only receiving a written warning for the

traffic violation, which would not affect her driver’s license or make a financial impact,

Jackson’s labored breathing did not subside. Due to Jackson’s behavior, law

enforcement asked if she had ever been in trouble with the police. Jackson responded

“it’s been a minute” since she had been arrested (meaning it was a while ago) but did

not have any warrants.

       10.    Law enforcement ran a search of Jackson’s criminal history, which

revealed that she had a prior arrest for dangerous drugs in Michigan on September 11,

2016. The disposition on file for the arrest on September 11, 2016, indicated that a

warrant had been requested by the prosecutor. When law enforcement questioned

Jackson about that arrest, Jackson waited approximately 9 seconds before answering, “I

think speeding.” Law enforcement knew Jackson was being dishonest about her

criminal history. When asked about her relationship with Pierce, Jackson explained

that Pierce was like a boyfriend, who she knew as Terrell.



                                             4
                       2:21-cv-02013-CSB-EIL # 1       Page 5 of 19


      11.      At that time, an additional officer arrived on scene, along with “Maco,” a

canine trained and certified for narcotics detection with the Macon County Sheriff’s

Department. The canine officer questioned Jackson briefly about their travel plans,

and Jackson confirmed that they drove straight for 16-17 hours from Flint, Michigan, to

Denton, Texas, to visit Pierce’s cousins. Jackson said they were returning home from

Texas and had been on the road for about 10 hours when they were stopped by law

enforcement.

      12.      While in the squad car, Jackson’s breathing became more labored, and she

was moving around in her seat. Jackson’s behavior led the officer to believe that she

was became increasingly nervous when the canine and handler arrived on scene and

started to ask her questions. Due to this increased nervous behavior, Jackson was asked

again about her criminal history. Specifically, Jackson was asked whether or not she had

any bad run-ins with the police. Jackson responded by asking if it was related to the

“Oklahoma case” and went on to explain that she had been arrested for less than an

ounce of cannabis. Jackson further explained that while the cannabis was legal in

Michigan, she had been arrested with “possession with intent to transport” in

Oklahoma.

      13.      When law enforcement told Jackson that she seemed nervous when being

questioned about her past criminal history, Jackson cut off the officer and said “I’m not

nervous.” Jackson was told that if law enforcement ended up finding a small amount of

marijuana in the Tahoe, they would not make a big deal of it. In response, Jackson said

                                             5
                       2:21-cv-02013-CSB-EIL # 1        Page 6 of 19


she did not have any marijuana in the Tahoe and had not been arrested for anything

drug related in the past. Based on a criminal history search of Jackson, law enforcement

knew that Jackson was again being dishonest, as she had a prior arrest for a drug-

related crime in September 2016.

       14.    The canine officer approached the passenger’s side of the Tahoe and made

contact with Pierce. Pierce provided his driver’s license to the canine officer at that time.

Pierce, who had been on a Facetime video chat with an unknown black male as the

officer approached the Tahoe, was told to disconnect the video chat. Once Pierce

disconnected Facetime, he was asked about the rental agreement and who rented the

Tahoe. Pierce responded that the mother of his child rented the Tahoe for him, but that

he and Jackson were romantically involved.

       15.    Pierce confirmed his travel plans with the canine officer, advising that he

and Jackson had traveled from Flint, Michigan to Denton, Texas. Pierce said they left

Michigan on Sunday night, July 19, 2020, and arrived in Denton, Texas, on Monday,

July 20, 2020. When the canine officer asked for the purpose of their trip, Pierce

responded that he went to look for cars as a birthday gift to his son. When law

enforcement asked if Pierce had visited anyone while in Denton, Texas, Pierce initially

stated “no” but then quickly added that they visited his brother. Pierce confirmed that

he intended to purchase a car for his son. Law enforcement noted that for Pierce to have

a son at or near the legal driving age would be impossible as Pierce’s license indicated

he was only 23 years old.

                                              6
                      2:21-cv-02013-CSB-EIL # 1        Page 7 of 19


       16.    When asked if he had anything that belonged to him in the Tahoe, Pierce

replied that he had a black suitcase in the trunk and some money in the center console

totaling “9, 10 thousand.” Pierce denied having any drugs in the Tahoe, but said he had

cannabis while in Texas. Pierce said he had “never” been arrested before for illegal

drugs, which based on a prior search of Pierce’s criminal history, law enforcement knew

Pierce was being dishonest. Law enforcement located multiple bills loose in the pockets

of his shorts, which Pierce described as “only being a couple of hundred dollars.”

       17.    At that time, Maco was deployed to conduct a free air sniff on the outside

of the Tahoe and made a positive alert to the odor of narcotics. Following the canine’s

positive alert, the officer saw Pierce make a subtle movement to look in the direction of

the backseat on the driver’s side. After Maco’s deployment, the canine officer walked

back to the squad car and handed Pierce’s driver’s license to the officer in the squad car

while Jackson was still present. Pierce’s driver’s license listed his first name as Tiakawa

and not Terrell as Jackson had previously reported. When Jackson was asked to clarify

how she knew Pierce and about their travel plans, Jackson responded that she knew

Pierce by his second middle name and pointed to Terrell on his driver’s license. Jackson

also responded that the only purpose of their trip was to visit Pierce’s cousins and not

his brother. When questioned about any items that belonged to her in the Tahoe,

Jackson replied that she had a Tommy Hilfiger bag, a purse and a makeup bag inside

but denied having any drugs, weapons or currency.



                                             7
                      2:21-cv-02013-CSB-EIL # 1        Page 8 of 19


      18.    While Jackson was being questioned, law enforcement ran multiple

criminal history searches for Pierce which revealed that he had several aliases for his

name, along with different dates of birth and Social Security numbers. Criminal history

searches also revealed that Pierce had a recent felony charge in Flint, Michigan, on

February 8, 2019, for cocaine possession with intent to distribute, and multiple arrests

for drugs, armed robbery, carjacking, assault and weapons.

      19.      At that time, law enforcement brought Pierce to the squad car and

requested that he sit in the backseat with Jackson while the Tahoe was searched. Law

enforcement advised Jackson and Pierce that they would be recorded while in the

squad car. As law enforcement walked away from the squad car to search the Tahoe,

Jackson and Pierce could be heard discussing their traffic stop.

      20.    During a search of the Tahoe, law enforcement located an orange

prescription bottle for cough syrup containing suspected Codeine in the center console

next to a large sum of rubber banded U.S. currency. Information, including the patient’s

name and the contents in the bottle, had been blacked out with a marker. Law

enforcement was able to identify that the cough syrup had been prescribed to “Sherry.”

Law enforcement noticed tooling marks on some of the bolts and screws at the base on

the center console/armrest, which was very uncommon and indicated the bolts and

screws had been removed after the Tahoe left the factory. Law enforcement removed

the bolts/screws to search for additional contraband, but none was found.



                                            8
                      2:21-cv-02013-CSB-EIL # 1      Page 9 of 19


      21.    In the front passenger’s door pocket, a Mountain Dew bottle containing an

orange/brown liquid was discovered. Based on law enforcement’s training and

experience, drug users and dealers often mix soda with cough syrup to sell or ingest to

get a high, which is commonly referred to as a “lean” drink.

      22.    Law enforcement also observed that the carpeting under the steering

column on the driver’s side was loose and not fastened under the plastic trim. The

carpet was pulled back and a tan rubber band was discovered, which was identical to

the rubber bands holding the U.S. currency found in the Tahoe’s the center console.

      23.    In the backseat of the Tahoe, a white cloth bag was located by law

enforcement. Inside the white cloth bag was $2,000.00 in U.S. currency, which was

wrapped in two separate bundles (containing $1,000.00 each), and a glass mason jar

with a small amount of cannabis. The cannabis field tested positive.

      24.    Upon searching the trunk area of the Tahoe, law enforcement found that

the compartment for the jack was empty. Concealed inside the left rear quarter panel of

the Tahoe, which was accessible through the jack compartment, was a large amount of

U.S. currency. At that time, law enforcement could hear Pierce make a statement to

Jackson in the squad car about “swallowing a dime” (meaning that Pierce swallowed a

dime bag of some unknown substance). Jackson could be heard whispering something

inaudible, and Pierce responds “Ah man, you (inaudible) done messed up man.”

      25.    After discovering the defendant currency in the Tahoe and on Pierce’s

person, which totaled $81,200.00, law enforcement spoke to Pierce again about how

                                           9
                     2:21-cv-02013-CSB-EIL # 1        Page 10 of 19


much money was inside the Tahoe. Pierce responded there was “like 10 thousand” but

did not mention the U.S. currency located in the jack compartment/rear quarter panel

area. When asked if there was any other money in the Tahoe and where it was located,

Pierce interrupted law enforcement and said that he was “hiding the money in the back

to buy a Corvette.” Pierce said there was “probably 60 (thousand) for the Corvette,” and

he hid the money because he did not want them (law enforcement) to find it. When

Pierce was asked for the car dealership’s name, Pierce stuttered and said he utilized a

private seller “in Texas” that he found on Facebook Marketplace. When further

questioned about the color and mileage of the Corvette, Pierce paused, held his breath,

looked up at the ceiling, and said it was “uh, white” with 46,000 miles.

      26.    As law enforcement walked away from the squad car to continue a search

of the Tahoe, Pierce was heard on the audio talking about his money and said it was

“definitely over now.” In response, Jackson whispered that “anything over ten

thousand dollars can be seized,” to which Pierce replied “Damn, that shit is gone.”

Pierce also said “Listen, they know how much unemployment, stimulus checks there

is.” Jackson responded by asking Pierce if that was what he was going to say (to law

enforcement) and then pointed to the logo on her shorts. Pierce replied “Money ain’t

illegal though.”

      27.    Law enforcement approached Pierce to ask for specific information on the

Corvette. Pierce replied that he was interested in a white 2015 Corvette but did not

purchase it. Pierce followed up stating he was “legit” and had his own clothing line, as

                                           10
                      2:21-cv-02013-CSB-EIL # 1        Page 11 of 19


he pointed to the logo on Jackson’s shorts. When asked if he withdrew any of the U.S.

currency that was found in the Tahoe from a bank, law enforcement noticed that Pierce

broke eye contact and began stammering about unemployment, started rubbing his

thighs and scratching his neck. When asked if he withdrew his unemployment money

from the bank, Pierce responded “yes” and told law enforcement he had a bank account

at Hunnington Bank. Pierce was asked when he withdrew a majority of the U.S.

currency that was located in the Tahoe and, in response, Pierce sighed repeatedly and

said the money had not been recently withdrawn.

       28.    When questioned again specifically about the $2,000.00 in U.S. currency

found in the white cloth bag in the backseat, Pierce told law enforcement he withdrew it

from Federal Bank. Pierce said “I ain’t even going to lie, a majority of it (the money)

came from unemployment and stimulus checks” from two businesses he owned,

Millionaire Vibes (a clothing line business) and Millionaire Cuts (a barbershop), and

some of the money came from his “baby momma.” Pierce reported that he received

$1,600 to $1,700 in unemployment and that he got $15,000 in “backpay.”

Pierce was asked if his barbershop clients paid by cash or credit and if he paid taxes on

that income. Pierce replied that a majority of his clients paid in cash and that “No, um,

you know, barbers don’t pay taxes. It’s self-employment.” For his clothing line business,

Pierce explained to law enforcement that he would buy clothes and then put a

Millionaire Vibes’ logo on it to sell. When asked if he paid taxes on his clothing line



                                            11
                       2:21-cv-02013-CSB-EIL # 1         Page 12 of 19


business, Pierce responded “They ain’t, I ain’t” but later said “yes, sir, I ain’t got shit for

it.”

       29.    Law enforcement again questioned Pierce about the Corvette’s seller.

Pierce responded that he was unable to provide the seller’s name on Facebook

Marketplace and did not exchange messages with the seller through Facebook

Messenger. Pierce responded that he did call the seller and had messages on his phone

where he had looked into buying cars.

       30.    Law enforcement spoke with Jackson again outside the presence of Pierce.

In summary, Jackson advised law enforcement that they went to Texas to look at a 2015

Corvette with low miles for $50,000.00, but Pierce did not buy the car as it was dented.

Jackson went with Pierce to Texas so she could drive the rented Tahoe or the Corvette

back to Michigan after Pierce purchased it. In addition to going to Texas for the

Corvette, Jackson advised they wanted to get away to visit Pierce’s family because a

friend of theirs had been murdered on the 4th of July. Jackson said they visited “Lee,”

one of Pierce’s cousins. Jackson admitted to law enforcement that the cannabis shake

found in the glass mason jar was her’s, but had no idea about the money that was found

in the Tahoe. Jackson reported that she was unemployed and received $1,300.00 every

two weeks. Following her discussion with law enforcement, Jackson returned to the

backseat of the squad car and Pierce stepped outside for further questioning.

       31.    As law enforcement began questioning Pierce, he said he wanted to speak

privately with them out of Jackson’s view. Pierce followed-up by stating that for the last

                                              12
                      2:21-cv-02013-CSB-EIL # 1      Page 13 of 19


1 ½ years he had been an active informant buying cocaine for the Federal Bureau of

Investigation (FBI) in Flint, Michigan. Pierce said he agreed to cooperate and become an

active informant after he was arrested for distributing cocaine. When questioned again

about their travel plans, Pierce confirmed that he went to Texas to purchase a white

2015 Chevrolet Corvette with 46,000 miles for $60,000.00. Pierce said that a guy showed

up with the Corvette at an unknown parking lot, which had a $5,000 to $6,000 dent, so

he decided not to buy it and left.

       32.    Pierce advised he had two cellphones in the Tahoe. Pierce consented to

law enforcement searching the two cellphones but with the condition that it was done

manually with him present. During a manual search of the two cellphones, law

enforcement observed several text messages, photos and videos depicting drug dealing

and money laundering, which included photos of digital scales that appeared to have

cocaine/drug residue and photos of Pierce holding large sums of U.S. currency

wrapped in rubber bands. An exchange of text messages between Jackson and Pierce

about their upcoming travel to Texas implied that Pierce had paid Jackson to

accompany him on this trip.

       33.    Law enforcement made contact with the FBI. The FBI disclosed that Pierce

had been used as an informant earlier in the year by FBI/DEA to buy large quantities of

cocaine (½ kilograms of cocaine for $17,000.00) in the Detroit/Flint, Michigan area. The

FBI also disclosed that Pierce’s informant file had been closed, as he was under

investigation and could face criminal charges for lying in Federal Court. The FBI

                                           13
                      2:21-cv-02013-CSB-EIL # 1        Page 14 of 19


reported that Pierce would break down the cocaine and rock it up himself to sell. The

FBI described Pierce as a large-scale distributor operating a drug trafficking

organization, a leader within a gang organization, and a violent offender who was

involved in multiple shootings, car jackings, and robberies in the past.

       34.    Law enforcement transported the defendant currency to the garage of

DEA’s Springfield Resident Office, where the defendant currency was placed in one of

four boxes prior to an Illinois State Police trooper arriving with his canine named “Riggs.”

Riggs, a canine trained and certified for narcotics detection, and his handler went inside

the garage to conduct the free air sniff of the four boxes. Riggs made a positive alert for

the presence of narcotics on box number four which was the box that contained the

defendant currency.

       35.    On July 28, 2020, agents received a phone call from Tiakawa Pierce. In

summary, Pierce said all the money seized during the traffic stop was legitimate, as it

was income from rental properties he owned and from withdrawing all of the cash from

his bank because of COVID-19.

       36.    On August 10, 2020, Pierce called agents again and agreed to come to

Springfield, Illinois, on August 11, 2020, along with all of the documentation he had to

prove the defendant currency was legitimate (Pierce had previously made arrangements

to meet with agents on August 3, 2020, but was a no call/no show). On August 11, 2020,

Pierce arrived in Springfield, Illinois, but agents were unavailable at that time and they

explained they could meet with him later in the day. Pierce said he could not wait as he

                                            14
                      2:21-cv-02013-CSB-EIL # 1        Page 15 of 19


had to get back to Flint, Michigan, because he was expecting a package. Pierce followed

up stating that his company’s name was an LLC called Millionaire Vibes, and that the

company was listed under the names of two females (Pierce mentioned Stephen’s name).

       37.    On August 12, 2020, Pierce and law enforcement spoke by phone. In

summary, Pierce said Millionaire Vibes is an LLC that he owned with Stephen. Pierce

said the LLC is in both of their names, unlike what he told law enforcement the day

before. Pierce, however, did not know the business address for Millionaire Vibes. Pierce

first said the LLC was formed in 2017 but then changed the date to 2018. Pierce said he

did not start working at the business until 2019. Pierce said his annual sales in 2019 were

$50,000 to $60,000. When asked about his prior statement to them during the traffic stop

that he did not file taxes for the business, Pierce said he did not know what the agent was

talking about. Later Pierce said he never filed taxes but changed his story again, stating

that he was going to file taxes, but was going to wait two years before filing taxes because

someone told him to do that. Pierce said he kept a record of his business transactions and

had receipts. For his business, Pierce said he bought clothing, sandals, etc. in New York

from wholesalers and people on the street and then added the Millionaire Vibes logo.

Pierce would do the same with merchandise he purchased from H & M clothing store,

where he has spent between $1,400.00 and $1,500.00. Pierce stated he did not know this

might be illegal, as he did not have permission or a contact with H & M. Pierce said he

filed a copyright for Millionaire Vibes in Michigan. Regarding the rental properties he

owned, Pierce said (a) the property address was 3602 Mason Street in Flint, Michigan; (b)

                                            15
                      2:21-cv-02013-CSB-EIL # 1        Page 16 of 19


he paid $10,000.00 (Pierce later changed the amount to $7,000.00); (c) he purchased it in

2016 (Pierce later changed the date to 2015) from his friend “Joshua” but did not know

Joshua’s last name; (d) he invested $3,000 prior to it being rented; and (e) received $600.00

a month from his current renter named Desmond Hodo.

       38.    Following the phone call with Pierce, law enforcement spoke to Stephen.

In summary, Stephen said law enforcement was contacting her because some of “their”

money was seized but when asked for the amount, Stephen did not know. Stephen said

Pierce was traveling with all the money because he was going to purchase a Corvette or

Escalade. Stephen confirmed that she rented the Tahoe for four weeks for $1,500.00.

Stephen said their business was a DBA filed in 2018 and not an LLC. Stephen’s “tax lady”

advised her not to file taxes for three years. In 2019, Millionaire Vibes made $19,000.00

(Pierce previously said it was between $50,000.00 and $60,000.00). In 2020, Stephen did

not do much business because of COVID, but received $10,000.00 in unemployment.

Stephen said they bought bulk clothing in New York and oversees and spent $600.00 total

(Pierce previously stated it was $1,400.00 to $1,500.00). Stephen did not know how much

money was hidden in the Tahoe but knew Pierce was going to pay between $40,000.00 to

$50,000.00 for a Corvette. When law enforcement explained that even after adding up all

the amounts of money she and Pierce claimed to have received, it did not add up to the

amount of money that was seized. Stephen then responded that she received $35,000.00

for an insurance claim for items stolen in her residence, and she gave $20,000.00 to Pierce

as a gift because “he does a lot for me.” Stephen owned another business called Beauty

                                             16
                      2:21-cv-02013-CSB-EIL # 1         Page 17 of 19


Hair Collection. In 2018, she filed taxes on Beauty Hair Collection but did not in 2019,

as she only made $20,000.

       39.    Jackson’s criminal history revealed one arrest for dangerous drugs. A

criminal history search for Pierce revealed convictions for dangerous drugs and

carjacking, and arrests for armed robbery, weapon by felon, and theft.

       40.    Based on the detailed facts above, which support a reasonable belief that

the government will be able to meet its burden of proof at trial, the defendant is subject

to forfeiture pursuant 21 U.S.C. § 881(a)(6) because it constitutes (1) moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances Act (21

U.S.C. § 801, et seq.); (2) proceeds traceable to such an exchange; (3) moneys, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act; or (4) property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956 (money laundering), and are subject to

forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

       WHEREFORE, the United States of America prays that this Court enter an order

forfeiting the defendant to the United States of America for disposition according to law,

for the issuance of a warrant in rem, for costs of suit, and for such other relief as the Court

may deem necessary.




                                              17
2:21-cv-02013-CSB-EIL # 1   Page 18 of 19


                       Respectfully submitted,

                       JOHN C. MILHISER
                       UNITED STATES ATTORNEY

                By:    s/Richard Kim
                       Richard Kim, IL Bar No. 6226879
                       Assistant United States Attorney
                       United States Attorney’s Office
                       318 South Sixth Street
                       Springfield, IL 62701
                       Telephone: 217-492-4450
                       Email: richard.kim@usdoj.gov




                  18
                     2:21-cv-02013-CSB-EIL # 1         Page 19 of 19


                                    VERIFICATION

             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct based on information and belief.

             Executed on this 22nd of January, 2021.

                                                s/Luke Edson

                                                Luke Edson, Special Agent
                                                Drug Enforcement Administration




                                           19
                                                           2:21-cv-02013-CSB-EIL # 1-1                                      Page 1 of 1
-6 5HY                                                       CIVIL COVER SHEET                                                                                               E-FILED
                                                                                                                          Friday, 22 January, 2021 03:15:37 PM
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
                                                                                                                                      Clerk, U.S. District Court, ILCD
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  $81,200.00 in U.S. Currency

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)




II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         21 U.S.C. § 881(a)(6), 18 U.S.C. § 1956, 18 U.S.C. § 981(a)(1)(A)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Civil Forfeiture Action
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           -8'*(                                                                                             '2&.(7180%(5             21-2013
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                      s/Richard Kim
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
